Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 12 December 1806
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Dear Grandpapa
                            
                            Edgehill December 12th 1806
                        
                        I recieved the Bantams for which I am very much obliged to you they seem to be larger, and younger, than the
                            first and I think them handsomer. I have no news to tell you for being in the country. I seldom have any thing worth
                            relating and that being the case I can never write long letters, unless you suffer me to speak of myself I have begun the
                            Grecian History in which I am very much interested and have got to multiplication on arithmetic. I am going on with Dufief
                            and am reading Plutarque de la Jeunesse in French of which I read ten pages for my lesson sometimes more but not often
                            less. I copy the historical part of Lord Chesterfield’s letters for a lesson in writing, all which is generally concluded
                            by dinner time after which I play and at night sew while Sister Ann reads aloud to us. adieu my Dear Grand Papa. Mama and
                            the children join in love to you. believe me to be your affectionate Grand Daughter
                        
                            E. W. R.
                        
                        
                            Mama says Buffon cannot answer the question you propose to me.
                        
                    